Exhibit 10.1

AMENDMENT NO. 2 TO CREDIT AGREEMENT

AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”) dated as of March 15,
2016 among A.S.V., LLC, a Minnesota limited liability company (formerly known as
A.S.V., INC.) (the “Borrower”), the other Loan Parties party hereto, the Lenders
party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

W I T N E S S E T H:

WHEREAS, Borrower, the Administrative Agent and the Lenders are parties to that
certain Credit Agreement dated as of December 19, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein but not otherwise defined shall have the meanings
set forth in the Credit Agreement);

WHEREAS, Borrower, the Administrative Agent and the Lenders have agreed, to
amend the Credit Agreement in certain respects as set forth herein, in each case
subject to the terms and conditions set forth herein; and

NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Credit Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Amendment. Subject to the satisfaction of the applicable conditions set forth
in Section 2 below, and in reliance on the representations set forth in
Section 3 below, the Credit Agreement is hereby amended as follows:

(a) Section 5.01(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(a) within ninety (90) days after the end of each fiscal year of the Borrower,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year
(other than the fiscal year ended December 31, 2014), all reported on by
independent public accountants of recognized national standing (without a “going
concern” or like qualification, commentary or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, accompanied by any management letter prepared by said
accountants;

(b) Section 5.01(h) of the Credit Agreement is hereby amended by (a) deleting
the “and” at the end of subclause (h)(iv) thereof, (b) inserting “and”
immediately after “;” at the end of subclause (h)(v) thereof and (c) adding a
new subclause (h)(vi) thereto to provide in its entirety as follows:

(vi) a report of sales for such calendar month, in form, substance and scope
satisfactory to the Administrative Agent, detailed for the calendar month
according to the following categories, (1) revenue dollars and units sold by the
Borrower during such period and the average sale price per unit, (2) revenue
dollars and units sold during such period (broken out by product: CTL, SSL,
Parts and Caterpillar Parts and Undercarriage), and the average sale price per
unit, (3) revenue dollars and units sold and breakdown of



--------------------------------------------------------------------------------

steel undercarriage units during such period to the Borrower’s Rental
distribution channel, and the average sale price per unit, (4) revenue dollars
and units sold during such period on a country by country basis (categorized as
follows: (I) Australia, (II) Canada, (III) the United States and (IV) all other
countries) and the average sale price per unit, (5) a schedule detailing
Borrower’s machine sales data in the form of Exhibit F hereto, (6) a backlog
report for CTLs, SSLs, Caterpillar Undercarriage, rental channel and the amount
and status of the associated backlog, and (7) a narrative description of sector
market forces and business drivers of Borrower’s revenue for such period.

(c) Section 6.01(j) of the Credit Agreement is hereby amended by inserting a “)”
immediately after “by the Borrower” and immediately before “ in the aggregate
amount”.

(d) The Exhibits to the Credit Agreement are hereby amended by adding a new
Exhibit F thereto, as set forth on the attached Exhibit A.

2. Conditions to Effectiveness. The effectiveness of Section 1 of this Amendment
is subject to the following conditions precedent:

(a) the Administrative Agent shall have received a fully executed copy of this
Amendment executed by Borrower and the Lenders;

(b) the Administrative Agent shall have received a fully executed copy of the
First Amendment to Credit Agreement executed by Borrower, the guarantors party
thereto, the lenders party thereto and Garrison Loan Agency Services LLC;

(c) no Default or Event of Default shall have occurred and be continuing or
shall be caused by the transactions contemplated by, or after giving effect to,
this Amendment; and

(d) Borrower shall have paid to Administrative Agent, in immediately available
funds, all fees, expenses (including reasonable attorneys’ fees) owed to or
incurred by Administrative Agent or Lenders arising in connection with the Loan
Documents or this Amendment.

3. Representations and Warranties. To induce the Administrative Agent and the
Lenders to enter into this Amendment, each of the Loan Parties represent and
warrant to the Administrative Agent and the Lenders that:

(a) the execution, delivery and performance of this Amendment has been duly
authorized by all requisite corporate action on the part of such Loan Party and
this Amendment has been duly executed and delivered by such Loan Party;

(b) immediately before and after giving effect to the consummation of the
transactions contemplated by this Amendment, each of the representations and
warranties of the Loan Parties set forth in the Credit Agreement and each of the
other Loan Documents, are true and correct in all material respects as of the
date hereof (except to the extent they relate to an earlier date, in which case
they shall have been true and correct in all material respects as of such
earlier date); and

(c) immediately before and after giving effect to the consummation of the
transactions contemplated by this Amendment, after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.

 

-2-



--------------------------------------------------------------------------------

4. Release.

(a) In consideration of the agreements of the Administrative Agent and the
Lenders contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Borrower, on behalf of
itself and its successors, assigns, and other legal representatives (each such
Loan Party and all such other Persons being hereafter referred to collectively
as the “Releasors” and individually as a “Releasor”), hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges the
Administrative Agent and the Lenders, and their successors and assigns, and
their present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents, other
representatives, and any consultants engaged by the Administrative Agent and the
Lenders or their counsel (the Administrative Agent and each Lender and all such
other Persons being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which any
Releasor may now own, hold, have or claim to have against the Releasees or any
of them for, upon, or by reason of any circumstance, action, cause or thing
whatsoever which arises at any time on or prior to the day and date of this
Amendment for or on account of, or in relation to, or in any way in connection
with any of the Credit Agreement, or any of the other Loan Documents or
transactions thereunder or related thereto.

(b) Each Releasor understands, acknowledges and agrees that the release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

(c) Each Releasor agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

5. Severability. Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

6. References. Any reference to the Credit Agreement contained in any Loan
Document or any other document, instrument or Credit Agreement executed in
connection with the Credit Agreement shall be deemed to be a reference to the
Credit Agreement as modified by this Amendment.

7. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall constitute an original, but all of which taken together
shall be one and the same instrument. Delivery by telecopy or electronic
portable document format (i.e., “pdf”) transmission of executed signature pages
hereof from one party hereto to another party hereto shall be deemed to
constitute due execution and delivery by such party.

8. Ratification.

(a) The terms and provisions set forth in this Amendment shall modify and
supersede all inconsistent terms and provisions of the Credit Agreement and
shall not be deemed to be a consent to the modification or waiver of any other
term or condition of the Credit Agreement and each of the other Loan Documents.
Except as expressly modified and superseded by this Amendment, the terms and
provisions of the Credit Agreement are ratified and confirmed and shall continue
in full force and effect.

 

-3-



--------------------------------------------------------------------------------

(b) Pledgors hereby ratify and confirm that the respective Liens granted by each
of them under the Loan Documents and further ratify and agree that such Liens
secure all obligations and indebtedness now, hereafter or from time to time made
by, owing to or arising in favor of Administrative Agent or Lenders pursuant to
the Loan Documents (as now, hereafter or from time to time amended).

9. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of Illinois (including, without
limitation, 735 ILCS Section 105/5-1 et seq.), but giving effect to federal laws
applicable to national banks.

[Signature Page Follows]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers on the date
first written above.

 

A.S.V., LLC, a Minnesota limited liability company (formerly known as A.S.V.,
INC.)

By

 

/s/ James DiBiagio

Name:

 

James DiBiagio

Title:

 

General Manager

The undersigned acknowledge and agree to be bound by the foregoing Amendment
(including the release therein): MANITEX INTERNATIONAL, INC.

By

 

/s/ Andrew Rooke

Name:

 

A. M. Rooke

Title:

 

President and COO

ASV HOLDING, LLC

By

 

/s/ Eric Cohen

Name:

 

Eric I. Cohen

Title:

 

Manager

 

Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Issuing Bank, Swingline Lender, Lender, and as Ex-Im
Revolving Lender

By

 

/s/ John Morrone

Name:

 

John Morrone

Title:

 

Authorized Signer